Citation Nr: 0015867	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-05 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for the claimed 
residuals of a low back fracture.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to July 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the RO.  



FINDINGS OF FACT

1.  In April 1990, the RO denied the veteran's original claim 
of service connection for claimed residuals of a low back 
fracture, but he did not file a timely appeal from that 
decision.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the prior 
rating decision.  



CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim of service connection for 
claimed residuals of a low back fracture.  38 U.S.C.A. 
§§ 5107, 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156(a) (1999).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement (NOD) 
within one year from the date of mailing of notice of the 
result of the initial disallowance.  38 U.S.C.A. § 7105(a), 
(b).  If a NOD is filed within the one-year period, the RO 
shall issue a statement of the case.  38 U.S.C.A. § 7105(d).  
The veteran is provided a period of 60 days (or the remainder 
of the one-year period from the date of mailing of the notice 
of the determination being appealed) to file the formal 
appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  In 
the absence of a perfected appeal, the RO's decision becomes 
final, and the claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (1999).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) summarized the analysis in determining 
whether evidence is new and material in Evans v. Brown, 
9 Vet. App. 273 (1996).  VA must first determine whether the 
newly presented evidence is "new," that is, not of record 
at the time of the last final disallowance of the claim and 
not merely cumulative of other evidence that was then of 
record.  If new, the evidence must be "probative" of the 
issue at hand.  However, there is no longer a requirement 
that, in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
must create a reasonable possibility that the outcome of the 
case on the merits would be changed.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Finally, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In April 1990, the RO denied the veteran's claims of service 
connection for claimed residuals of a back fracture, right 
knee fracture, and left knee fracture and granted service 
connection for residuals of a stress fracture of the left 
tibia.  The rating decision explained that the veteran's 
service medical records were negative for any diagnosis or 
treatment regarding any back disorder.  The veteran received 
a May 1990 notice of the decision as well as his appellate 
rights.  He did not file a NOD.  As the veteran did not file 
a NOD within one year of the May 1990 notice of the April 
1990 rating decision, the decision became final.  

At the time of the April 1990 rating decision, the evidence 
consisted of service medical records and VA medical records.  
The service medical records contained a March 1971 entry in 
the veteran's chronological record of medical care that noted 
that he had returned for the results of x-ray studies 
conducted regarding a possible spine fracture.  The VA 
medical records included a February 1990 report of VA medical 
examination that noted low back and leg pain and reported a 
diagnosis of residuals of fractured lumbosacral spine.  
Additionally, a February 1990 VA report of x-ray studies 
noted minimal osteophyte formation at the anterior and 
lateral aspect of the vertebral bodies of the lumbar spine.  

The evidence of record subsequent to the December 1992 rating 
decision includes statements from the veteran and additional 
VA medical evidence.  

A November 1992 report of VA medical examination noted that 
the veteran experienced back pain secondary to a lumbar 
fracture and included diagnoses of lumbosacral strain, 
degenerative joint disease, residuals of a fractured lumbar 
vertebrae and bilateral stress fractures of the tibia.  
Related x-ray studies of the lumbar spine indicated normal 
appearance and alignment of the vertebral bodies with no 
evidence of spondylolysis.  The report also noted spondylotic 
changes in the proximal lumbar spine, mild degenerative disk 
disease at L4-5 and hypertrophy and sclerosis of the 
apophyseal joints, especially at L5-S1, with some narrowing 
of the neural foramina.  The report further noted minimal 
sclerosis of the right sacroiliac joint and mild 
osteoarthritic changes at both hips.  

In a June 1998 written statement, the veteran requested that 
the RO reevaluate his claim of service connection for back 
disorder and submitted copies of those service medical 
records that noted the March 1971 treatment and x-ray studies 
regarding a possible spine fracture.  The veteran also 
suggested that he believed additional service medical records 
regarding treatment for his claimed back disability existed 
but were not of record.  

The Board finds that the new evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The evidence is certainly new, as the November 
1992 report of VA medical examination was not of record at 
the time of the April 1990 rating decision.  Furthermore, it 
is material as it is probative of the issue of service 
connection.  See 38 C.F.R. § 3.303.  

Thus, the Board finds that new and material evidence has been 
submitted to reopen the claim of service connection for 
claimed residuals of a low back fracture.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for claimed residuals of a low 
back fracture, the appeal is allowed to this extent, subject 
to further action as discussed hereinbelow.





REMAND

The veteran asserts that he fractured his spine in service 
and suffers residual disability related to that fracture.  
The veteran also indicates that additional service medical 
records might also be available which are not associated with 
the claims folder.  Indeed, the March 1971 entry in his 
chronological record of medical care refers to results of x-
ray studies regarding a possible spine fracture while records 
of the results of those studies are not associated with the 
claims folder.  

The Board observes that the RO did request the veteran's 
service medical records from the National Personnel Records 
Center in January 1990.  However, no subsequent request has 
been issued since the veteran indicated that additional 
relevant service medical records were available that are not 
of record.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) explained, in Murphy v. Derwinski, 1 
Vet. App. 78, 82 (1990), in noting comments of the Senate 
Veterans' Affairs Committee, S.Rep. No. 418, 100th Cong., 2nd 
Sess., 33-34 (1988), that, although a claimant has the burden 
of submitting evidence in support of the claim, where that 
evidence may be in the veteran's service records or otherwise 
in control of the Federal Government, VA should be 
responsible for providing the material necessary to make the 
determination on eligibility.  

Additionally, in a recent letter from the Under Secretary for 
Benefits, it was directed that service medical records and VA 
medical center records are to be requested in all cases.  See 
VBA Letter 20-99-60 (Aug. 30, 1999).  These are records 
considered to be in VA custody.  Id.  However, private 
medical records or records from other Federal or State 
agencies are not considered as in VA custody and are not to 
be requested prior to a determination that the claim is well 
grounded.  Id.; see also Simmons v. West, No. 98-354 (U.S. 
Vet. App. May 12, 2000).  Considering that the veteran has 
suggested that further service medical records might be 
available and that the service medical records currently 
associated with the claims folder refer directly to 
additional, highly relevant, service medical records that are 
not of record, the RO should make an additional attempt to 
obtain these service medical records.  

The RO should request that the veteran provide information 
concerning the dates, places of treatment and unit of 
assignment at the time of the claimed injury and treatment, 
since an effective search for additional records depends on 
receiving this information.  The Board emphasizes, for the 
veteran's benefit, that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If 
the veteran wishes help, he cannot passively wait for it in 
those circumstances where his own actions are essential in 
obtaining the putative evidence.  Id.  The Court has held 
that requiring a claimant to provide this information to VA, 
especially straightforward factual data such as names, dates 
and places, does not represent an impossible or onerous task.  
Id.  

The Board also requests that the veteran should be instructed 
to submit all medical evidence which tends to support his 
assertion that he has current disability due to an in-service 
injury or disease.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA is, however, obligated under 
38 U.S.C.A. § 5103(a) to advise an applicant of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the applicant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

Thus, the veteran is advised that he must submit medical 
evidence to show that he has current back disability due to 
the claimed in-service back injury or other in-service injury 
or disease.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In 
order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to afford 
him an opportunity to provide additional 
argument and information to support his 
application for benefits.  This should 
include asking him to provide all medical 
evidence to support his lay assertions 
that he has current residual low back 
disability due to disease or injury in 
service and any documentation he might 
have regarding the claimed injury, such 
as records relating to in-service 
treatment.  This should also include 
asking him to provide all medical 
evidence of treatment of low back 
disability since his discharge from 
service.  The veteran should be afforded 
a reasonable amount of time to obtain and 
submit such evidence to the RO.  

2.  The RO should also take appropriate 
steps to contact the veteran to assist in 
obtaining additional service medical 
records, especially those related to 
medical treatment in 1971 of a possible 
spine fracture.  Then, the RO should make 
another attempt to secure any additional 
service medical records indicated.  Any 
additional document provided should be 
associated with the veteran's claims 
folder.  

3.  Then, after undertaking any 
additional development deemed 
appropriate, the RO should review the 
record to determine whether a well-
grounded claim of service connection for 
claimed residuals of low back fracture 
has been submitted.  If it is determined 
that the claim is well grounded, then the 
RO should undertake a de novo review of 
the claim based on the evidentiary record 
in its entirety.  All indicated 
development should be undertaken in this 
regard.  Due consideration should be 
given to all pertinent laws and 
regulations.  If any benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  In taking this action, the 
Board implies no conclusion as to any ultimate outcome 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans Appeals

 



